The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 July 25, 2011 Mr. Ryan Houseal Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Telephone Number: (202) 551-3730 Fax Number: (703) 813-6981 Re: Inventtech Inc. Registration Statement on Form S-l /A Filed May 4, 2011 File No. 333-173040 In response to your comment letter dated May 26, 2011, Inventtech Inc. (the “Company,” “Inventtech,” “we,” and “us”) has the following responses: General 1.Please update your financial statements and other financial information in the filing to include the interim period ended March 31, 2011 in accordance with Rule 8-08 of Regulation S-X. RESPONSE: The Company has updated its registration statement with its unaudited financial statements for the period ending March 31, 2011, as you have requested. Sincerely, /s/ John S. Gillies John S. Gillies Associate
